UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4417


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FREDERICK WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cr-00165-ICB-1)


Submitted:   November 16, 2011            Decided:   November 22, 2011


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven R. Kiersh, KIERSH LAW OFFICE, Washington, D.C., for
Appellant. Miller A. Bushong, III, OFFICE OF THE UNITED STATES
ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frederick        Williams       appeals          the        district          court’s

judgment entered pursuant to his guilty plea to one count of

distribution of oxycodone in violation of 21 U.S.C. § 841(a)(1)

(2006).        Counsel for Williams has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he asserts

that     he    has    reviewed         the    entire      record       and        discerned        no

meritorious       issues       for    appeal,      and    seeks       leave       to     withdraw.

Williams was advised of his right to file a pro se supplemental

brief but has not done so.

               In accordance with Anders, we have thoroughly reviewed

the record, including the hearing conducted pursuant to Fed. R.

Crim.     P.    11,     and     find     no    meritorious           issues        for       appeal.

Accordingly, we affirm the judgment of the district court.                                         At

this juncture, we deny counsel’s motion to withdraw.                                   This court

requires       that   counsel        inform    his    client,         in    writing,         of   his

right to petition the Supreme Court of the United States for

further       review.      If    the     client      requests         that    a    petition        be

filed,    but     counsel       believes      that       such    a     petition          would    be

frivolous, counsel may move in this court at that time for leave

to withdraw from representation.                      Counsel’s motion must state

that a copy of the motion was served on the client.                                 Finally, we

dispense       with     oral     argument       because         the        facts       and    legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3